AILSHIE, C. J.,
Dissenting in Part and Concurring in Judgment. — Under subd.-5 of see. 7576, Rev. Codes, the committing magistrate should sign and certify the evidence taken before him, whether it be taken in writing and signed by the witness or in shorthand and transcribed by the stenographer who acts as reporter. Subd. 5 applies to all cases and makes no distinction. If there were room for doubt as to this view, sections 7578 and 7579 should set the matter at rest. I do not think, however, that the judgment in this case should be reversed, as the ease comes to this court. It is very evident that the error of the committing magistrate has not been prejudicial or detrimental to the appellant.